DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is improperly numbered.  Claim 16 should be changed to -- claim 15 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 11-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al. (USPN 5,569,550).
With respect to claim 1, Garrett et al. discloses, in Fig. 3, a circuit device (Fig. 3) that includes an electric circuit (LOAD) that is supplied with power (V1) when a DC voltage is applied between two terminals thereof (16 and 18), the circuit device comprising: 
a diode (28) that is disposed on a supply path for supplying power to the electric circuit (supply path/current loop from the positive terminal of 20 to the negative terminal of 20 via the load and switches); 
a switch (28) that is connected to two ends of the diode (49); and
 a switching circuit (30) that switches the switch from off to on when the DC voltage is applied in a specific direction (forward direction when positive terminal connected to 16 and negative terminal connected to 38/18) and drops below a predetermined voltage (28 is on as long as V1 is below the over-voltage level.  28 is off when the V1 is above the over-voltage level.  Thus, 28 switches from off to on when V1 falls below the over-voltage level, see Col. 4 lines 49-58), 
wherein, when the DC voltage is applied in the specific direction (forward connection of 20 having the correct positive and negative orientation), and the switch is off, a current flows through the electric circuit and the diode in that order (current flows through the load from 16 to 18 and then into 49 when 28 is off).  
With respect to claim 2, the circuit device according to claim 1, wherein the switch is a transistor, the switch includes:
 a first end that is disposed on an anode side of the diode on the supply path (source), a second end that is disposed on a cathode side of the diode on the supply path (drain), and a third end (gate), when a voltage at the third end rises, a resistance value between the first end and the second end drops (when the gate voltage increases the conductivity of 28 increases and thus resistance drops), and the switching circuit switches the switch from off to on by raising the voltage at the third end (29 is an NMOS switch and thus becomes more conductive with an increase in gate voltage).  
With respect to claim 3, the circuit device according to claim 2, wherein the switch is an N-channel FET (28 is an NMOSFET), and the diode is a parasitic diode of the switch (49 is an parasitic diode, see Col. 4 lines 1-5).  
With respect to claim 4, (Currently amended) The circuit device according to claim 2, wherein the switching circuit includes:
 a resistor whose one end is connected to the third end of the switch (80), and a second switch (78) whose one end is connected to the third end of the switch (collector), when the DC voltage is applied in the specific direction, a positive voltage with respect to a potential of another end of the second switch is applied to the other end of the resistor (+V1), and when the DC voltage is applied in the specific direction, and the DC voltage drops below a predetermined voltage, the second switch is switched from on to off (78 is activated by the over-voltage level and is thus turned off when the voltage falls below the over-voltage level).  
With respect to claim 7, the circuit device according claim 1, further comprising: 
a third switch, wherein the electric circuit switches the third switch on or off, and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (22 operates as claimed as long as there is no under-voltage condition).  
With respect to claim 8, the circuit device according to claim 3, wherein the switching circuit includes: 
a resistor whose one end is connected to the third end of the switch (80), and a second switch (78) whose one end is connected to the third end of the switch (collector), when the DC voltage is applied in the specific direction, a positive voltage with respect to a potential of another end of the second switch is applied to the other end of the resistor (+V1), and when the DC voltage is applied in the specific direction, and the DC voltage drops below a predetermined voltage, the second switch is switched from on to off (78 is activated by the over-voltage level and is thus turned off when the voltage falls below the over-voltage level).  
With respect to claim 11, the circuit device according claim 2, further comprising: a third switch, wherein the electric circuit switches the third switch on or off, and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (22 operates as claimed as long as there is no under-voltage condition).  
With respect to claim 12, the circuit device according claim 3, further comprising: a third switch, wherein the electric circuit switches the third switch on or off, and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (22 operates as claimed as long as there is no under-voltage condition).  
With respect to claim 13, the circuit device according claim 4, further comprising: a third switch, wherein the electric circuit switches the third switch on or off, and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (22 operates as claimed as long as there is no under-voltage condition).  

Claim(s) 1-3, 5, 7, 9, 11-12 and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al. (USPN 6,310,463).
With respect to claim 1, Nagaoka et al. discloses, in Fig. 2, a circuit device (Fig. 2) that includes an electric circuit (load connected between 10 and 12, see Col. 1 lines 18-20) that is supplied with power (potential across 10 and 12 generated by 14) when a DC voltage is applied between two terminals thereof (10 and 12), the circuit device comprising: 
a diode (D5) that is disposed on a supply path for supplying power to the electric circuit (supply path/current loop from the positive terminal of 10 to the negative terminal of 12 via the load and switches); 
a switch (Q5) that is connected to two ends of the diode (D5); and
 a switching circuit (16) that switches the switch from off to on when the DC voltage is applied in a specific direction (forward direction when positive terminal connected to 10 and negative terminal connected to 12/Q4) and drops below a predetermined voltage (VTH1 input to 18), 
wherein, when the DC voltage is applied in the specific direction (forward connection of 14 having the correct positive and negative orientation), and the switch is off, a current flows through the electric circuit and the diode in that order (current flows through the load from 10 to 12 and then into D5 to 14 when Q5 is off and there isn’t a over-discharge).  
With respect to claim 2, the circuit device according to claim 1, wherein the switch is a transistor, the switch includes: 
a first end that is disposed on an anode side of the diode on the supply path (source), a second end that is disposed on a cathode side of the diode on the supply path (drain), and a third end (gate), when a voltage at the third end rises, a resistance value between the first end and the second end drops, and the switching circuit switches the switch from off to on by raising the voltage at the third end (Q5 is an NMOSFET and thus turns on/becomes less resistive when a positive voltage is provided to the gate).  
With respect claim 3, the circuit device according to claim 2, wherein the switch is an N-channel FET (Q5 is an NMOSFET), and the diode is a parasitic diode of the switch (see Col. 2 lines 6-9).  
With respect to claim 5, the circuit device according to claim 2, wherein the switching circuit includes a second switch whose one end is connected to the third end of the switch (Q3 collector connected to gate of Q5), when the DC voltage is applied in the specific direction, a positive voltage with respect to a potential of a cathode of the diode is applied to another end of the second switch (positive voltage at 10 connected to emitter of Q3, cathode of D5 is connected to a negative voltage of 14 when Q4 is active), and when the DC voltage is applied in the specific direction and drops below a predetermined voltage, the second switch is switched from off to on (when the 14 becomes lower than VTH1 18 generates a high voltage to activate Q1 which in turn activates both Q2 and Q3).  
With respect to claim 7, the circuit device according claim 1 further comprising: a third switch, wherein the electric circuit switches the third switch on or off (Q4), and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (Q4 completes the electrical circuit when it is active).  
With respect to claim 9, the circuit device according to claim 3, wherein the switching circuit includes a second switch whose one end is connected to the third end of the switch (Q3 collector connected to gate of Q5), when the DC voltage is applied in the specific direction, a positive voltage with respect to a potential of a cathode of the diode is applied to another end of the second switch (positive voltage at 10 connected to emitter of Q3, cathode of D5 is connected to a negative voltage of 14 when Q4 is active), and when the DC voltage is applied in the specific direction and drops below a predetermined voltage, the second switch is switched from off to on (when the 14 becomes lower than VTH1 18 generates a high voltage to activate Q1 which in turn activates both Q2 and Q3).  
With respect to claim 11, the circuit device according claim 2, further comprising: a third switch, wherein the electric circuit switches the third switch on or off (Q4), and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (Q4 completes the electrical circuit when it is active).  
With respect to claim 12, the circuit device according claim 3, further comprising: a third switch, wherein the electric circuit switches the third switch on or off (Q4), and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (Q4 completes the electrical circuit when it is active).  
With respect to claim 14, the circuit device according claim 5, further comprising a third switch, wherein the electric circuit switches the third switch on or off (Q4), and when the DC voltage is applied to the two terminals, power is supplied to an electric apparatus via the third switch (Q4 completes the electrical circuit when it is active).  

Allowable Subject Matter
Claims 6, 10 and 16 (incorrectly numbered 15) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849